                                                                              FILED
                      IN THE UNITED STATES DISTRICT COURT              U.S. DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA               DISTRIC T OF NEBRA SKA

                                                                      2018 OCT 11 AH 9: 51
UNITED STATES OF AMERICA,
                                                                     o··FlCl:   "t-   lHt 'LE .K
                     Plaintiff,                                8:05CR283

      vs.
                                                                ORDER
JAMES L. SHUMAKER

                     Defendant.



       The government has filed a Motion for Dismissal of Petition for Offender Under

Supervision [62] . For that reason , the motion is granted .



       IT IS ORDERED :

       1.     The Petition for Offender Under Supervision [62], filed herein , is

              dismissed, without prejudice .

       2.     The defendant shall continue supervised release under the same terms

              and conditions as previously imposed .



       Dated this 17th day of October 2018 .


                                                  BY THE COURT:
